Name: Commission Delegated Regulation (EU) 2017/67 of 4 November 2016 amending Annex II to Regulation (EU) No 652/2014 of the European Parliament and of the Council laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material by supplementing the list of animal diseases and zoonoses in that Annex
 Type: Delegated Regulation
 Subject Matter: health;  EU finance;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: nan

 13.1.2017 EN Official Journal of the European Union L 9/2 COMMISSION DELEGATED REGULATION (EU) 2017/67 of 4 November 2016 amending Annex II to Regulation (EU) No 652/2014 of the European Parliament and of the Council laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material by supplementing the list of animal diseases and zoonoses in that Annex THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1) and in particular Article 10(2) thereof, Whereas: (1) The specific conditions to be taken into account as referred to in Article 10(2)(a) and (c) of Regulation (EU) No 652/2014 are met for sheep and goat plague, listed by the World Organisation for Animal Health (OIE) as peste des petits ruminants, sheep pox, goat pox and lumpy skin disease that are listed only in Annex I to that Regulation, which includes diseases that qualify for funding under Article 6 of that Regulation concerning emergency measures. (2) Sheep and goat plague is a highly contagious viral disease of sheep and goats, endemic in East Africa, the Arabian Peninsula, the Middle Eastern countries and India. It is widespread in Africa and Asia and it has been reported in Turkey and northern Africa countries since 2014. (3) Sheep and goat plague is transmitted via direct contact, and the disease would mainly be transferred to infection-free areas by transport of infected animals. While goats are considered to be more susceptible than sheep, the infection in the latter may go unnoticed. (4) Sheep pox and goat pox are serious and highly contagious diseases of sheep and goat caused by capripoxviruses with a severe impact on the profitability of sheep and goat farming, causing disturbance to trade within the Union and export to third countries. (5) Sheep pox and goat pox are endemic in North African countries, Middle Eastern and Asian countries, with recurrent incursions into Greece and Bulgaria from a neighbouring third country. (6) Lumpy skin disease is a highly infectious viral disease of cattle that can be transmitted by insect vectors and which can have a severe impact on the profitability of cattle farming causing disturbance to trade within the Union and export to third countries. It is endemic in most African countries and in the years 2012 and 2013 it has spread to the Middle East and Turkey. Several outbreaks have occurred in Greece since August 2015 and the disease spread in Bulgaria in March 2016, and subsequently to a number of western Balkan countries. (7) The epidemiological situation of sheep pox, goat pox and lumpy skin disease is evolving rapidly spreading also in the Union territory with significant negative impact on livestock production and trade. (8) In addition, as requested by the Commission, the European Food Safety Authority (EFSA) delivered scientific opinions in relation to surveillance measures to be implemented by the Union for the early detection of sheep and goat plague (2), sheep pox, goat pox (3) and lumpy skin disease (4) to react accordingly to avoid spread of the diseases and eradicate them in a short time. (9) Therefore, in order to implement appropriate annual or multiannual surveillance programmes for the early detection of the abovementioned diseases, it is necessary to add sheep and goat plague, sheep pox, goat pox and lumpy skin disease in the list of animal diseases and zoonoses in Annex II to Regulation (EU) No 652/2014. Article 10(2) of Regulation (EU) No 652/2014 empowers the Commission to adopt delegated acts in order to supplement the list of animal diseases and zoonoses set out in Annex II to that Regulation. The Commission can supplement the list set out in Annex II to Regulation (EU) No 652/2014 only by amending that Annex. (10) Annex II to Regulation (EU) No 652/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EU) No 652/2014, the following animal diseases are added: sheep and goat plague, sheep pox, goat pox and lumpy skin disease. Article 2 This Regulation shall enter into force the day after publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 27.6.2014, p. 1. (2) EFSA AHAW Panel (EFSA Panel on Animal Health and Welfare), 2015. Scientific Opinion on peste des petits ruminants EFSA Journal 2015;13 (1):3985. (3) EFSA AHAW Panel (EFSA Panel on Animal Health and Welfare), 2014. Scientific Opinion on sheep and goat pox. EFSA Journal 2014;12(11):3885. (4) EFSA AHAW Panel (EFSA Panel on Animal Health and Welfare), 2016. Urgent advice on lumpy skin disease. EFSA Journal 2016;14(8):4573.